DIXON, J.,
is of the opinion the writ should be granted. The result reached is *234unreasonable. The majority of this Court believes that if plaintiff alleges no amount for an item of special damages, the Court of Appeal is not limited in the award, but if an amount of future special damages is alleged in the petition the Court of Appeal can award no greater amount than that alleged. Such mechanical result is not intended by the Code of Civil Procedure.
CALOGERO, J., dissents from denial of writ.
DENNIS, J.’, is of the view that the writ should be granted.